t c memo united_states tax_court devin glenn seeliger petitioner v commissioner of internal revenue respondent docket no filed date devin glenn seeliger pro_se cameron m johnston and h elizabeth h downs for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency in petitioner’ sec_2013 federal_income_tax of dollar_figure the issues for decision are whether unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner is entitled to a dependency_exemption deduction with respect to his minor daughter m r s the child_tax_credit and head_of_household filing_status findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in texas when he filed his petition petitioner has one child m r s from his marriage to dawn lutz petitioner and ms lutz divorced in date a provision in petitioner’s divorce decree allows him to claim a dependency_exemption deduction on behalf of m r s for odd years provided that he makes all court-ordered child_support payments petitioner did not claim a dependency_exemption deduction for or m r s was still a minor as of the close of that year ms lutz had custody of m r s who lived with her for more than one-half of the year petitioner made all his court-ordered child_support payments it is the policy of the court to refer to a minor by her initials see rule a petitioner timely filed electronically an individual_income_tax_return for claiming head_of_household filing_status a child_tax_credit and a dependency_exemption deduction with respect to m r s in accordance with his divorce decree petitioner did not contact ms lutz to ask her to release her dependency_exemption for consequently petitioner did not obtain a signed form_8332 release revocation of release of claim to exemption for child by custodial_parent or any other written release that he could attach to hi sec_2013 return on date respondent issued a notice_of_deficiency disallowing petitioner’s dependency_exemption deduction head_of_household filing_status and child_tax_credit petitioner timely petitioned this court for redetermination i burden_of_proof opinion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 ii dependency_exemption deduction sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 the requirement is disjunctive and accordingly satisfaction of either the qualifying_child requirement or the qualifying_relative requirement allows the individual to be claimed as a dependent konrad v commissioner tcmemo_2010_179 a qualifying_child to be considered a qualifying_child of the taxpayer the child must among other things have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year see sec_152 m r s resided with ms lutz during all of thus m r s did not have the same principal_place_of_abode as petitioner for more than one-half of the sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions see 116_tc_438 petitioner does not contend that sec_7491 should shift the burden here and the record establishes that he has not satisfied that section’s requirements consequently petitioner bears the burden_of_proof as to any disputed factual issue see rule a taxable_year and is not petitioner’s qualifying_child under sec_152 see sec_152 b qualifying_relative for a family_member to be a qualifying_relative the taxpayer must show among other factors that she or he provided over one-half of that person’s support for the taxable_year and that the individual was not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 and d petitioner has not substantiated the amount of m r s ’ support from all sources in and therefore has not established that he provided over one-half of her support in addition petitioner has not established that m r s was not a qualifying_child of any other taxpayer eg ms lutz for see sec_152 m r s therefore is not petitioner’s qualifying_relative under sec_152 c special rule for divorced parents notwithstanding the principal_place_of_abode requirement of sec_152 the so-called tie-breaking rule_of sec_152 or the support requirement of sec_152 the code prescribes a special mechanism whereby in the case of a child whose parents are legally_separated or divorced as in this case the noncustodial_parent may be entitled to a dependency_exemption deduction for the child see sec_152 when parents are legally_separated or divorced sec_152 generally awards the dependency_exemption deduction to the custodial_parent defined as the parent having custody of the child for the greater portion of the calendar_year sec_152 see also maher v commissioner tcmemo_2003_85 slip op pincite stating that the tax_court has repeatedly looked to where the child resided to determine which parent had physical custody for purposes of sec_152 and cases cited thereat sec_1_152-4 income_tax regs the noncustodial_parent is defined as the parent who is not the custodial_parent sec_152 see also sec_1_152-4 income_tax regs sec_152 provides for an exception to the above general_rule treating the child as the qualifying_child or qualifying_relative of the noncustodial_parent and allowing that parent to claim the dependency_exemption deduction for the child if two conditions are met the custodial_parent signs a written declaration in such manner and form as the commissioner may by regulations prescribe stating that he or she will not claim such child as a dependent for the year in issue and the noncustodial_parent attaches such written declaration to his or her return sec_152 the written declaration requirement may be satisfied by attaching form_8332 to the return allred v commissioner tcmemo_2014_54 a written declaration not on a form_8332 must conform to the substance of that form sec_1_152-4 income_tax regs in order for a document to comply with the substance of form_8332 and ultimately sec_152 the document must contain a custodial parent’s declaration that he or she will not claim the child as a dependent for a taxable_year 139_tc_468 aff’d 745_f3d_890 8th cir this statement must be unconditional see gessic v commissioner tcmemo_2010_88 thomas v commissioner tcmemo_2010_11 boltinghouse v commissioner tcmemo_2003_134 horn v commissioner tcmemo_2002_290 court orders decrees and separation agreements executed in a tax_year beginning after date do not qualify form_8332 requires a taxpayer to furnish the name of the child for whom the exemption claim was released the year or years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption see 114_tc_184 aff’d sub nom 293_f3d_1208 10th cir a custodial_parent accomplishes this on form_8332 with the following statement i agree not to claim an exemption for for the tax_year sec_1_152-4 income_tax regs such documents executed on or before that date may qualify if they satisfy the written declaration requirements in effect when they were executed 142_tc_131 sec_1_152-4 income_tax regs petitioner did not attach a form_8332 or an equivalent written declaration to hi sec_2013 return during trial petitioner admitted he did not obtain a form_8332 or any other written_statement from the custodial_parent because of the lack of communication petitioner testified that he claimed a dependency_exemption deduction for m r s on hi sec_2013 return because under his divorce decree he could do so for odd-numbered years however he was not aware that he was required to attach a form_8332 or an equivalent written declaration to his tax_return although petitioner may have been entitled to the disputed dependency_exemption deduction under his divorce decree it is the code and not state court orders that determines one’s eligibility to claim a deduction for federal_income_tax purposes 140_tc_200 as the noncustodial_parent petitioner does not meet the code’s criteria for claiming the disputed dependency_exemption deduction because he did not attach the required written declaration to hi sec_2013 tax_return thus m r s may not be treated as petitioner’s qualifying_child or qualifying_relative by nature of sec_152 accordingly the court finds that m r s is not petitioner’s qualifying_child or qualifying_relative under sec_152 and therefore he is not entitled to the dependency_exemption deduction for her iii child_tax_credit a taxpayer may claim a child_tax_credit for each qualifying_child for which a taxpayer is allowed a deduction under sec_151 sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 because we have determined that m r s is not petitioner’s qualifying_child it follows that petitioner is not entitled to the child_tax_credit for m r s iv head-of-household filing_status sec_1 prescribes a relatively favorable tax schedule for a taxpayer who qualifies as a head_of_household sec_2 defines a head_of_household even if petitioner had attached his divorce decree to his tax_return we would reach the same conclusion under the decree petitioner’s entitlement to the dependency_exemption deduction was conditioned on his payment of child_support for the year the decree therefore does not conform to the substance of form_8332 or satisfy the requirements of sec_152 see boltinghouse v commissioner tcmemo_2003_134 only an unconditional release conforms to the substance of form_8332 and meets the requirements of sec_152 as relevant herein as an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a a qualifying_child of the individual as defined in sec_152 determined without regard to sec_152 or b any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 see 128_tc_13 as previously discussed m r s was not petitioner’s qualifying_child within the meaning of sec_152 for nor was petitioner otherwise entitled to a dependency_exemption deduction for m r s under sec_151 consequently petitioner does not qualify for head_of_household filing_status for the tax_year we are not unsympathetic to petitioner’s position we realize that the statutory requirements may seem to work harsh results to taxpayers such as petitioner who are current in their child_support_obligations and who are entitled to claim the dependency_exemption deductions or child tax_credits under the terms of a divorce decree however we are bound by the statute as it is written and the accompanying regulations when consistent therewith 87_tc_1412 brissett v commissioner tcmemo_2003_310 in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
